Since there is no showing that resort has been previously had to the courts where applicant is confined the application is denied. Although this court is vested by Section 2 of Article VII of the Constitution of Louisiana with original jurisdiction to issue writs of habeas corpus, it will refrain from exercising this power unless resort is first had to the court or judge of inferior jurisdiction having authority to issue said writ, save in extraordinary circumstances making direct action or intervention necessary and expedient. Title IX, Louisiana Code of Criminal Procedure; State ex rel. McIsaac v. Sigler, 236 La. 773, 109 So.2d 89 (1959); State v. Woods, 154 La. 631, 98 So. 47 (1923).